DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for app no. 17033349 on February 24, 2021. Please note claims 1-25 are pending and have been examined.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. 	The information disclosure statements (IDSs) submitted on 01/15/2021 and 03/23/2021 are in compliance with the provisions of 37 CFR 1.97. However, MPEP § 2004(13) states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff' d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v.Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). MPEP § 2004(13), emphasis added. Accordingly, Examiner has provided only the appropriate amount of cursory review of the references, given the limited timeframe provided for such review under standard examination procedures.

Claim Objections
4.	Claims 1, 24 and 25 are objected to because of the following informalities: 
.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-13, 15 and 17-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US 20160154624 A1).

Regarding claim 1, Son discloses: A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions (Fig. 1A, [0106], discloses the memory 170 for storing programs), which when executed by one or more processors of an electronic device with a microphone (Fig. 1A, discloses the controller 180 with microphone 122 in mobile terminal 100), cause the electronic device to: 
detect input representing motion of the electronic device (Fig. 5, Fig. 8, [0173], step S501, discloses a gesture input preset by a user is received); 
sample, with the microphone, a spoken audio input (Fig. 5, Fig. 8, [0173], step S502, discloses controller activates the microphone 122 to enable a state of listening to user’s voice); 
determine a context of the electronic device; in accordance with a determination that the context is a predetermined type of context representing communication with an external electronic (Fig. 5, Fig. 8, Fig. 10, discloses the sending context/data such as text, voice to the external device such as mobile terminal of specific user): 
determine, based on the spoken audio input and the input representing motion of the electronic device, whether to transmit a communication including the content of the spoken audio input to the external electronic device (Fig. 5, Fig. 8, [0186], step S504, discloses the based on the preset gesture input received and user voice received, controller 180 creates a voice file of recording the user’s voice or may perform a function indicated by the user’s voice, for example, sending message to the prescribed person or may make a phone call to the prescribed person); 
in accordance with a determination to transmit the communication to the external electronic device, transmit the communication to the external electronic device (Fig. 5, Fig. 8, [0186], discloses sending a message (e.g., a text message, an instant message, an email, etc.) to the prescribed person or may make a phone call to the prescribed person’s external device such as mobile terminal); and 
in accordance with a determination not to transmit the communication to the external electronic device, forgo transmitting the communication to the external electronic device (Figs. 7, Fig. 8, [0184], [0193], discloses after a user voice has been received, if a prescribed gesture is received, the controller 180 may cancel an inputted user voice, and stop sending the message/call to the prescribed person’s external device such as mobile terminal).

Regarding claim 2, Son teaches the limitations of parent claim 1. Son further teaches wherein the one or more programs Fig. 1A, [0106], discloses the memory 170 for storing programs) further comprise instructions, which when executed by the one or more processors (Fig. 1A, discloses the controller 180), cause the electronic device to: in accordance with a determination that the context is not the predetermined type of context representing (Figs. 7, for example, based on the preset gesture input received and the user voice/audio received, music application indicated by the user' voice is launched or run with in electronic device if the predetermined type of context is not related to phone call).

Regarding claim 3, Son teaches the limitations of parent claim 1. Son further teaches wherein the predetermined type of context includes that the electronic device is currently receiving a first communication from the external electronic device (Fig. 19, [0257], discloses the operation of the mobile device in which two messages are received from external electronic device).  

Regarding claim 4, Son teaches the limitations of parent claim1. Son further teaches wherein the predetermined type of context includes that a second communication from the external electronic device has been received within a first predetermined duration before a current time (Fig. 19, [0257], discloses the discloses the operation of the mobile device in which two messages are received from external electronic device. Examiner reads the first message as a first communication and second message as a second communication. Please note first message is received prior to the second message).  

Regarding claim 5, Son teaches the limitations of parent claim 1. Son further teaches wherein the predetermined type of context includes that the electronic device is currently engaged in a communication session with the external electronic device (Figs. 7-Fig. 9, [0186], discloses sending a message (e.g., a text message, an instant message, an email, etc.) to the prescribed person or may make a phone call to the prescribed person’s external device such as mobile terminal).

Regarding claim 6, Son teaches the limitations of parent claim 1. Son further teaches wherein the communication including the content of the spoken audio input includes a signal representing the audio content of the spoken audio input (Fig. 5, Fig. 9, [0173], [0179], discloses inputting  the user’s voice, voice message or phone call).  

Regarding claim 7, Son teaches the limitations of parent claim 1. Son further teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: determine a textual representation of the spoken audio input (Figs. 9, [0197], discloses the text converting from a voice inputted through the microphone 122 by STT (speech to text)); and 
wherein the communication including the content of the spoken audio input includes a signal representing the textual representation of the spoken audio input (Fig. 15, [0235]-[0238], discloses the controller converts the user’s voice to text by STT and send the message to the target user).

Regarding claim 8, Son teaches the limitations of parent claim 1. Son further teaches wherein the motion of the electronic device includes a transition of the electronic device between two or more of: a dropped pose, a raising pose, a raised pose, and a dropping pose (Figs. 7, Figs. 8, Fig. 21, [0174], discloses lifting the mobile terminal to the cornet of user’s mouth. [00185], discloses the lowering the mobile terminal (e.g., a gesture input of spacing the mobile terminal apart from the corner of the user's mouth)).  

Regarding claim 9, Son teaches the limitations of parent claim 8. Son further teaches wherein determining whether to transmit the communication to the external electronic device includes: determining based on the input representing motion of the electronic device, whether (Figs. 7, Fig. 8, [0182], discloses the lifting the mobile terminal to the corner of the user’s mouth form lower position of the hand).  

Regarding claim 10, Son teaches the limitations of parent claim 9. Son further teaches wherein determining whether to transmit the communication to the external electronic device includes: determining a duration of the transition from the raising pose to the raised pose (Figs. 7, Figs. 8, [0191], discloses lifting the mobile terminal to the corner of the user’s mouth form lower position. Examiner reads the time period taken by the user for moving the mobile terminal from lower position to close of the user’s mouth read as a duration).

Regarding claim 11, Son teaches the limitations of parent claim 1. Son further teaches wherein: the spoken audio input is sampled at a first time (Fig. 5, [0179], step 503 discloses the user voice is received after the preset gesture input is received. Examiner reads the time period/duration associated with receiving the user voice read as a first time); 
the transition from the raising pose to the raised pose is associated with a second time (Fig. 5, step 501, Fig. 8, [0190], disclose the gesture input of lifting the mobile terminal spaced apart from the corner of user's mouth to the corner of the user's mouth. Examiner reads the time period/duration associated with receiving the user’s gesture read as a second time); and 
determining whether to transmit the communication to the external electronic device includes determining whether to transmit the communication to the external electronic device based on the first time and the second time (Fig. 5, Fig. 8, [0179], [0186], discloses based on the user’s mobile terminal gesture received in a first time and user’s voice received in a second time,  controller perform a function indicated by the user’s voice such as voice message or make a phone call to the predetermined person).

Regarding claim 12, Son teaches the limitations of parent claim 8. Son further teaches wherein determining whether to transmit the communication to the external electronic device includes: determining, based on the input representing motion of the electronic device, whether a duration of the raised pose exceeds a second predetermined duration ([0236]-[0237], discloses  if a gesture of lowering the mobile terminal and then lifting the mobile terminal (i.e., a gesture of detaching the mobile terminal from the corner of user's mouth and then holding it back to the corner of the user's mouth) is received within a prescribed time after outputting the text converting from the user's voice by STT, as shown in FIG. 15 (d), the controller 180 can delete the text converting from the user voice by STT and no message sent to the target user).

Regarding claim 13, Son teaches the limitations of parent claim 8. Son further teaches wherein determining whether to transmit the communication to the external electronic device includes determining whether to transmit the communication to the external electronic device based on a motion model (Fig. 5, Fig. 8, [0173]-[0174], discloses the determining the communication such as sending message or phone call with target user’s based on gesture input preset by a user, for example a gesture of lifting the mobile terminal to the corner of the user's mouth. [0193], discloses predefined gesture for cancelling the voice input).

Regarding claim 15, Son teaches the limitations of parent claim 1. Son further teaches wherein determining whether to transmit the communication to the external electronic device includes determining whether the spoken audio input includes human speech (Fig. 5, Fig. 8, [0186], discloses sending a message (e.g., a text message, an instant message, an email, etc.) to the prescribed person or may make a phone call to the prescribed person’s external device such as mobile terminal based on the user’s voice inputted).

Regarding claim 17, Son teaches the limitations of parent claim 1. Son further teaches wherein determining whether to transmit the communication to the external electronic device includes determining a direction associated with the spoken audio input (Fig. 5, Fig. 8, [0176], [0186], discloses sending a message (e.g., a text message, an instant message, an email, etc.) to the prescribed person or may make a phone call to the prescribed person’s external device such as mobile terminal based on the user’s voice inputted based on the gesture of lifting the mobile terminal to the corner of the user's mouth and user’s voice inputted).

Regarding claim 18, Son teaches the limitations of parent claim 1. Son further teaches wherein determining whether to transmit the communication to the external electronic device includes: determining, at a third time, whether to transmit the communication to the external electronic device based on the spoken audio input (Fig. 5, Fig. 8, [0173], step 502 discloses the lunching the function such as sending a data or phone call to the prescribed person is based on the user’s voice is inputted. Examiner reads the user’s voice inputting time as a third time); 
determining, at a fourth time, whether to transmit the communication to the external electronic device based on the input representing motion of the electronic device (Fig. 5, Fig. 8, [0186], discloses the lunching the function such as sending a data or phone call to the prescribed person is based on preset gesture input such as gesture of lifting the mobile terminal to the corner of the user's mouth. Examiner reads time/duration of gesture of lifting the mobile terminal as a fourth time); and 
determining whether the third time and the fourth time are within a third predetermined duration; and wherein transmitting the communication to the external electronic device is (Fig. 5, Fig. 8, [0173], [0179], [0186], disclose the controller 180 receives the preset gesture input and user’s voice within the predetermine time/duration, controller 180 lunch function indicated by user voice such as sending a data or phone call to the prescribed person).  

Regarding claim 19, Son teaches the limitations of parent claim 1. Son further teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: in accordance with a determination to transmit the communication to the external electronic device: answer a phone call; and wherein: the communication includes an answer to the phone call (Fig. 5, Fig. 8, [0186], discloses make a phone call to the prescribed person’s external device such as mobile terminal).  

Regarding claim 20, Son teaches the limitations of parent claim 19. Son further teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: 113Attorney Docket No.: P38111USC1/77870000302201detect a first dropping of the electronic device from a second raised pose; and in accordance with detecting the first dropping, terminate the phone call ([0186], [0193], discloses the gesture of lowering the mobile terminal, controller may cancel an inputted user voice, thereby terminating the phone call).

Regarding claim 21, Son teaches the limitations of parent claim 1. Son further teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: in accordance with a determination to transmit the communication to the external electronic device: open a communication channel in a communication session with the external electronic device; and wherein: the communication includes a communication of the communication session with the external electronic device (Fig. 8, [0269], discloses the  controller 180 may perform a web search using a keyword indicated by a user voice or may make a phone call to a target indicated by a user voice).

Regarding claim 22, Son teaches the limitations of parent claim 21. Son further teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to  detect a second dropping of the electronic device from a third raised pose; and in accordance with detecting the second dropping, close the communication channel (Fig. 5, Fig. 8, [0173]-[0174], discloses the determining the communication such as sending message or phone call with target user’s based on gesture input preset by a user, for example a gesture of lifting the mobile terminal to the corner of the user's mouth. [0193], discloses predefined gesture such as lowering of the mobile terminal for cancelling the voice input).

Regarding claim 23, Son teaches the limitations of parent claim 1. Son further teaches wherein the communication includes a response to a message received from the external electronic device (Fig. 19, [0257], discloses the operation of the mobile device in which two messages are received from external electronic device).  

Regarding claim 24. Son discloses: An electronic device (see Fig. 1 discloses the mobile terminal 100), comprising: 
a microphone (Fig. 1A, microphone 122); 
one or more processors (Fig. 1A, controller 180); 
a memory (Fig. 1A, memory 170); and 
one or more programs, wherein the one or more programs are stored in the memory (Fig. 1A, [0106], discloses the memory 170 for storing programs) and configured to be executed by the one or more processors, the one or more programs including instructions for: 
(Fig. 5, Fig. 8, [0173], step S501, discloses a gesture input preset by a user is received); 
sampling, with the microphone, a spoken audio input (Fig. 5, Fig. 8, [0173], step S502, discloses controller activates the microphone 122 to enable a state of listening to user’s voice); 114Attorney Docket No.: P38111USC1/77870000302201 
determining a context of the electronic device; in accordance with a determination that the context is a predetermined type of context representing communication with an external electronic device (Fig. 5, Fig. 8, Fig. 10, discloses the sending context/data such as text, voice to the external device such as mobile terminal of specific user): 
determining, based on the spoken audio input and the input representing motion of the electronic device, whether to transmit a communication including the content of the spoken audio input to the external electronic device (Fig. 5, Fig. 8, [0186], step S504, discloses the based on the preset gesture input received and user voice received, controller 180 creates a voice file of recording the user’s voice or may perform a function indicated by the user’s voice, for example, sending message to the prescribed person or may make a phone call to the prescribed person); 
in accordance with a determination to transmit the communication to the external electronic device, transmitting the communication to the external electronic device (Fig. 5, Fig. 8, [0186], discloses sending a message (e.g., a text message, an instant message, an email, etc.) to the prescribed person or may make a phone call to the prescribed person’s external device such as mobile terminal); and 
in accordance with a determination not to transmit the communication to the external electronic device, forgoing transmitting the communication to the external electronic device Figs. 7, Fig. 8, [0184], [0193], discloses after a user voice has been received, if a prescribed gesture is received, the controller 180 may cancel an inputted user voice, and stop sending the message/call to the prescribed person’s external device such as mobile terminal).  

Regarding claim 25: method claim 25 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim 25 corresponding to apparatus claim 1 also rejected on the same ground of anticipation as used above.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 20160154624 A1) in view of Raffa et al. (US 20140002338 A1).

Regarding claim 14, Son teaches the limitations of parent claim 13. Son does not seem to explicitly teach wherein the one or more programs further comprise instructions, which when executed by the one or more processors, cause the electronic device to: determine, using the motion model, a probability of the transition of the electronic device between two or more poses of a plurality of poses including the dropped pose, the raised pose, the raised pose, and the dropping pose; and determine using the motion model, a probability of a pose of the plurality of poses.  
However, in the same field of endeavor of the electronic device for controlling a function based on the motion of electronic device, Raffa teaches wherein the one or more programs further comprise instructions, which when executed by the one or more processors (Fig. 10, [0074], [0158] discloses computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a processing unit 704), cause the electronic device to: determine, using the motion model, a probability of the transition of the electronic device between two or more poses of a plurality of poses including the dropped pose, the raised pose, the raised pose, and the dropping pose; and determine using the motion model, a probability of a pose of the plurality of poses ([0049]-[0051] discloses the gesture recognition application 140 may be operative on processor 130 to receive data from one or more sensors indicating motion (e.g. movement detection 152) such as start pose and an end pose for the gesture motion of the apparatus or electronic device 120 based on statistical analysis or one or more gesture recognition algorithms may be based on one or more of a Hidden Markov Model (HMM), Bayesian network or neural network for triggering gesture event best on identified gesture motion).
.

9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 20160154624 A1) in view of Robison et al. (US 20150092520 A1).

Regarding claim 16, Son teaches the limitations of parent claim 15. Son does not explicitly teach wherein determining whether the spoken audio input includes human speech includes determining whether the spoken audio input includes human speech spoken by an authorized user of the electronic device.  
However, in the same field of endeavor of the electronic device for controlling a function based on the motion of electronic device and authorized user’s spoken audio input, Robison teaches wherein determining whether the spoken audio input includes human speech includes determining whether the spoken audio input includes human speech spoken by an authorized user of the electronic device (Figs. 4, Fig. 5, [0065], discloses the wake command specified by the wearer may be his or her own sound that will be used to wake the device, and monitor/analyze what is said and how it was said to prevent unauthorized users from accessing the smartwatch to perform a function). 
Therefore, in view of teachings of Son and Robison, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the user’s voice/spoken audio input to lunch the function in electronic device as taught by Son with Robison’s teachings of authorized user’s spoken audio input in order to increase the security of accessing .
Response to Arguments
10.	Applicant's arguments filed on 02/24/2021 have been fully considered but they are not deemed persuasive. 
Applicant argues that 1: Son fails to disclose "determine, based on the spoken audio input and the input representing motion of the electronic device, whether to transmit a communication including the content of the spoken audio input to the external electronic device"10 
Application No.: 17/033,349 Docket No.: P38111USC1/77870000302201The Office Action cites to Figs. 5 and 8 and paragraph [0186] of Son for allegedly teaching the instant limitation. (Office Action at 3.) The cited portions teach that after activating a microphone responsive to a predefined user gesture, performing various functions based on the sampled voice input. For example, if the voice input includes a person's information, the device can make a phone call to that person, or open a message composition screen to send a message to that person. 
The instant limitation requires the content of the same "spoken audio input" used to determine "whether to transmit a communication" is transmitted as the communication. For example, if a user provides the motion input and audio input "Hello," the device can determine to transmit "Hello" as a communication. This provides a simple and efficient manner of transmitting communications, as a user can simply provide motion input and say "Hello" to answer a phone call and transmit "Hello" to the caller, without having to provide additional input (e.g., a spoken keyword or a button press) to answer the call. (Application as-filed at [0363].) 
Son at best determines to transmit a communication (e.g., phone call, message) based on a person's information included in voice input. But Son fails to disclose transmitting the content of that same voice input as the communication. For example, when the voice input includes a person's information (name or number), Son merely teaches making a phone call to that person or opening a message composition screen to compose a message to that person. But Son fails to teach transmitting that person's information (e.g., "Jane" in Fig. 8 of Son) as the audio of the phone call or as the content of the message. (Son at [0186].) Thus, Son fails to disclose "determine, based on the spoken audio input and the input representing motion of the electronic device, whether to transmit a communication including the content of the [same] spoken audio input to the external electronic device," as required by claim 1 (and similarly claims 24 and 25). 
 
	Examiner respectfully disagrees. Son teaches the mobile terminal device and controlling method by which mobile terminal can be controlled for communicating the context/data such as text, voice to the external device such as mobile terminal of the specific user through the received preset gesture input and voice or audio input. The user wearing the watch-type mobile terminal 200 can perform wireless communication and if a preset gesture input present by a user is same content of the spoken audio input. It is noted that the features upon which applicant relies (i.e., instant limitation requires the content of the same "spoken audio input" used to determine "whether to transmit a communication" is transmitted as the communication) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
in accordance with a determination that the context is a predetermined type of context representing communication with an external electronic device: determine, based on the spoken audio input and the input representing motion of the electronic device, whether to transmit a communication including the content of the spoken audio input to the external electronic device"11 
The Office Action cites to Figs. 5, 8, and 10 of Son for allegedly teaching the instant limitation. (Office Action at 3.) In particular, the Office Action alleges that these Figures "disclose the sending context/data such as text, voice to the external device such as mobile terminal of specific user" (Id.) But even if text or voice were considered "context," Son fails to disclose any "determination that the context is a predetermined type of context representing communication with an external electronic device." For example, nowhere does Son teach determining that voice/text is a "predetermined type of context" such as the device currently receiving a phone call or the device being currently engaged in a communication session. (Application as-filed at [0287]-[0290].) Determining whether "the context is a predetermined type of context representing communication with an external electronic device" allows a device to distinguish between using "spoken audio input" to initiate a virtual assistant session and to transmit a communication. (Id. at [0285].)
Son further fails to disclose "determine... whether to transmit a communication" "in accordance with a determination that the context is a predetermined type of context representing communication with an external electronic device." For example, nowhere does Son teach determining to make a phone call/send a message if the device determines that the device context "represent[s] communication with an external electronic device," e.g., if the device is currently receiving a phone call. Rather, Son teaches determining to make a phone call/send a message if the voice input includes personal information, regardless of (e.g., without ever determining) whether the device context is a "predetermined type." (Son at Fig. 5 at [0186].) 

Examiner respectfully disagrees. Son teaches the controller 180 activates the microphone of the watch-type mobile terminal 200 when preset gesture input is received and microphone receives the user’s voice, and controller perform the controlling and processing associated voice calls, data communication, video calls, text for communication with external device based on the information/context of the electronic device [0108]). For example, if an application name is contained in the user's voice, a corresponding application may be launched. If a prescribed person's information (e.g., a phone number, a name of a person registered at a phonebook, etc.) is contained in the user's voice, the controller may output the prescribed person's information (e.g., a contact information of a person registered at a phonebook) or a message composition screen for sending a message (e.g., a text message, an instant message, In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993).
As such, applicant’s arguments are not deemed persuasive, and the rejections are maintained.

Conclusion
11.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Newendorp et al. (US 20160260431 A1) discloses the general teachings of operating virtual assistant based on the motion of the wearable device and voice input (see Figs. 9).
Piernot et al. (US 20150348548 A1) discloses the general teaching of operating a virtual assistant on an electronic device (see Fig. 2, Fig. 3).
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693